     Case 3:20-cv-00453 Document 22 Filed 07/08/20 Page 1 of 2 PageID #: 36




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


CARDINAL, INC.,

                    Petitioner,
               v.                                      Civil Action. No. 3:20-cv-00453
NATIONAL BOARD OF MEDICAL
EXAMINERS,

                    Respondent.




ORDER DENYING CARDINAL HEALTH’S MOTION TO COMPEL PRODUCTION
 OF DOCUMENTS BY NON-PARTY NBME, AND GRANTING NBME’S CROSS-
       MOTION TO QUASH RULE 30(B)(6) DEPOSITION SUBPOENA

       The Court has considered (1) Petitioner Cardinal Health’s motion to compel discovery

responses (Dkt. 1), including Respondent National Board of Medical Examiners’ (“NBME’s”)

opposition thereto (Dkt. 4), and Cardinal’s reply in support (Dkt. 6-1); as well as (2) NBME’s

motion to quash (Dkts. 4-5), including Cardinal’s opposition thereto (Dkt. 9), and NBME’s reply

in support (Dkt. 20).

       Complying with Cardinal’s subpoenas—both for supplemental documents and 30(b)(6)

deposition testimony—would impose an undue burden on non-party NBME. See Fed. R. Civ. P.

45(d)(3)(A) (“[Courts] must quash . . . a subpoena that . . . subjects a [non-party] to undue

burden.”). NBME identified numerous, much more logical and informative sources for the

discovery sought and Cardinal failed to rebut those arguments.

       The relevance of the discovery sought is outweighed by the substantial harm to NBME

and the public of complying with the subpoenas. Preparing a witnesses or witnesses for a
     Case 3:20-cv-00453 Document 22 Filed 07/08/20 Page 2 of 2 PageID #: 37



30(b)(6) deposition, and identifying and producing secure, non-public questions used on the

United States Medical Licensing Examination (“USMLE”), would be not only unduly time-

consuming and expensive, but would hinder NBME’s efforts to administer the USMLE amidst

the ongoing pandemic. And, in the case of the document subpoena, requiring NBME to disclose

secure USMLE questions would compromise NBME’s ability to use such questions on future

exams. This would cause significant financial harm to NBME (as secure test questions are

expensive to develop and, if disclosed, would need to be replaced). It could also necessitate

removing publicly disclosed “questions relating to pain management” from the pool of USMLE

items that are available for constructing future exam forms.

       The Special Master notes that document production was to be “completed by June 12,

2020,” including discovery from third parties such as NBME. See City of Huntington v.

AmerisourceBergen Drug Corp., No. 3:15-CV-01362, Dkt. 410, at 3 (S.D. W. Va. May 11,

2020). The Special Master understands that certain deviations have been allowed for matters

filed prior to the deadline but takes into consideration the need to finalize discovery and

considers the ability of NBME to undertake what is being requested of them in a timely manner

as a factor in determining that the burden of production is unduly burdensome.

       Because Cardinal’s document and deposition subpoenas impermissibly burden non-party

NBME under Federal Rule of Civil Procedure 45, the Court hereby ORDERS that Cardinal

Health’s motion to compel is DENIED and NBME’s motion to quash is GRANTED.

       SO ORDERED this 8th day of July 2020.


                                                    CHRISTOPHER WILKES
                                                    SPECIAL MASTER
